DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tammy P. Rhodes on July 14, 2022.

	The following claims have been amended as follows:

PROPOSED EXAMINER AMENDMENTS TO THE CLAIMS

1-20. (Cancelled)

21. (Examiner Amendment)	A network controller for automatically steering electronic client devices between multiple access points (APs) of a wireless local area network (WLAN), the network controller comprising:
	a memory storing a program of instructions; and
	a processor configured to execute the instructions to:
automatically detect at least one electronic client device gaining access to the WLAN via wireless communications with one of the multiple APs as being a pre-determined type of electronic device that is non-steerable;
automatically assign the at least one electronic client device that is detected as being the pre-determined type of electronic device that is non-steerable to a no-steer list; 
in response to detecting a steering event: 
perform a steering trigger and target station selection operation to generate an ordered list of candidate electronic client devices that are available for auto-steering between the multiple APs of the WLAN, and	
select a candidate electronic client device from the ordered list of candidate electronic client devices to be auto-steered between the multiple APs of the WLAN based on the steering trigger and target station selection operation;
wherein non-steerable electronic client devices in the no-steer list are excluded from the steering trigger and target station selection operation, such that the at least one electronic client device that is non-steerable is prevented from being automatically assigned to the ordered list of candidate electronic client devices that are available for auto-steering; and
wherein the pre-determined type of electronic device that is non-steerable includes at least one of:
devices that are stationary relative to a nearest AP among the multiple APs of the WLAN and have bandwidth usage below a threshold value for at least a predetermined period of time; and
devices that are identified as being Internet of Things (IoT) devices, set-top boxes (STBs), or mobile devices that cannot be steered or refuse to be steered.

22. (Examiner Amendment)	The network controller according to claim 21, wherein: 
the multiple APs include a gateway device and one or more wireless extenders, wherein the network controller is included in the gateway device.
	
	
23. (Original)	The network controller according to claim 21, wherein automatically detecting that the at least one electronic client device is the pre-determined type of electronic device that is non-steerable includes performing deep packet inspection (DPI) of traffic from the at least one electronic client device to obtain a device identification category of the at least one electronic device that identifies the at least one electronic device as a stationary low-bandwidth client device, wherein the device identification category includes at least one of device vendor, operating system (OS), class of device, name of device, and type of device.

24. (Examiner Amendment)	The network controller according to claim 21, wherein automatically detecting that the at least one electronic client device is the pre-determined type of electronic device that is non-steerable includes at least one of:
	obtaining information about the at least one electronic client device during a Wi-Fi protected setup (WPS) pairing operation with the WLAN, and comparing the information about the at least one electronic client device to a stored database to determine whether the at least one electronic client device is a stationary low-bandwidth client device, wherein the information about the at least one electronic client device includes at least one of device manufacturer, model number of device, and model name of device; and
	determining that the at least one electronic client device is stationary relative to a nearest access point among the multiple APs in response to a variation of received signal strength indicator (RSSI) of the at least one electronic client device to the nearest AP over a predetermined period of time being less than a threshold RSSI variation value, and determining that at least one of a maximum average bandwidth usage and a peak bandwidth usage of the at least one electronic client device over the predetermined period of time is below a threshold bandwidth usage value.

25. (Original)	The network controller according to claim 21, wherein the steering event may include at least one of:
	a link quality event, in response to detecting a candidate electronic client device having a link quality to an access point among the multiple APs that is below a threshold link quality value, 
	a channel utilization event, in response to detecting an access point among the multiple APs having a channel utilization that is greater than a threshold channel utilization value, 
	a backhaul link utilization event, in response to detecting an access point among the multiple APs having a backhaul link utilization that is greater than a threshold backhaul link utilization value, and
	a proactive steering event, wherein the candidate electronic client device is steered from an access point among the multiple APs that has an associated station count that is greater than a threshold station count value to a candidate access point among the multiple APs that has an associated station count that is less than the threshold station count value,
	wherein the at least one electronic client device in the no-steer list is not subjected to a link quality check, a channel utilization check, a backhaul link utilization check, or a proactive steering check.

26. (Examiner Amendment)	The network controller according to claim 21, wherein the processor of the network controller is further configured to execute the computer-readable instructions to:
automatically adjust station count limits of access points among the multiple APs based on a number of the non-steerable electronic client devices in the no-steer list that are associated with each access point, respectively; and
in response to detecting the steering event,
perform a candidate access point determination operation to generate a prioritized list of candidate APs with adjusted associated station count limits to which the candidate electronic client devices may be auto-steered; and
select a candidate AP from the prioritized list of candidate APs to which the selected candidate electronic client device is auto-steered based on the candidate access point determination operation,
wherein access points among the multiple APs having a number of electronic client devices associated therewith that is above the adjusted station count limits are excluded from the candidate access point determination operation, such that the access points exceeding the adjusted station count limits are removed from consideration when generating the prioritized list of candidate APs to which the candidate electronic client devices may be auto-steered.

27. (Examiner Amendment)	A method for automatically steering electronic client devices between multiple access points (APs) of a wireless local area network (WLAN), the method comprising:
automatically detecting at least one electronic client device gaining access to the WLAN via wireless communications with one of the multiple APs as being a pre-determined type of electronic device that is non-steerable;
automatically assigning the at least one electronic client device that is detected as being the pre-determined type of electronic device that is non-steerable to a no-steer list; 
in response to detecting a steering event: 
performing a steering trigger and target station selection operation to generate an ordered list of candidate electronic client devices that are available for auto-steering between the multiple APs of the WLAN; and	
selecting a candidate electronic client device from the ordered list of candidate electronic client devices to be auto-steered between the multiple APs of the WLAN based on the steering trigger and target station selection operation;
wherein non-steerable electronic client devices in the no-steer list are excluded from the steering trigger and target station selection operation, such that the at least one electronic client device that is non-steerable is prevented from being automatically assigned to the ordered list of candidate electronic client devices that are available for auto-steering; and
wherein the pre-determined type of electronic device that is non-steerable includes at least one of:
devices that are stationary relative to a nearest AP among the multiple APs of the WLAN and have bandwidth usage below a threshold value for at least a predetermined period of time; and
devices that are identified as being Internet of Things (IoT) devices, set-top boxes (STBs), or mobile devices that cannot be steered or refuse to be steered.

28. (Examiner Amendment)	The method according to claim 27, wherein: 
the multiple APs include a gateway device and one or more wireless extenders.
	
	
29. (Original)	The method according to claim 27, wherein automatically detecting that the at least one electronic client device is the pre-determined type of electronic device that is non-steerable includes performing deep packet inspection (DPI) of traffic from the at least one electronic client device to obtain a device identification category of the at least one electronic device that identifies the at least one electronic device as a stationary low-bandwidth client device, wherein the device identification category includes at least one of device vendor, operating system (OS), class of device, name of device, and type of device.

30. (Examiner Amendment)	The method according to claim 27, wherein automatically detecting that the at least one electronic client device is the pre-determined type of electronic device that is non-steerable includes at least one of:
	obtaining information about the at least one electronic client device during a Wi-Fi protected setup (WPS) pairing operation with the WLAN, and comparing the information about the at least one electronic client device to a stored database to determine whether the at least one electronic client device is a stationary low-bandwidth client device, wherein the information about the at least one electronic client device includes at least one of device manufacturer, model number of device, and model name of device; and
	determining that the at least one electronic client device is stationary relative to a nearest access point among the multiple APs in response to a variation of received signal strength indicator (RSSI) of the at least one electronic client device to the nearest AP over a predetermined period of time being less than a threshold RSSI variation value, and determining that at least one of a maximum average bandwidth usage and a peak bandwidth usage of the at least one electronic client device over the predetermined period of time is below a threshold bandwidth usage value.

31. (Original)	The method according to claim 27, wherein the steering event may include at least one of:
	a link quality event, in response to detecting a candidate electronic client device having a link quality to an access point among the multiple APs that is below a threshold link quality value, 
	a channel utilization event, in response to detecting an access point among the multiple APs having a channel utilization that is greater than a threshold channel utilization value, 
	a backhaul link utilization event, in response to detecting an access point among the multiple APs having a backhaul link utilization that is greater than a threshold backhaul link utilization value, and
	a proactive steering event, wherein the candidate electronic client device is steered from an access point among the multiple APs that has an associated station count that is greater than a threshold station count value to a candidate access point among the multiple APs that has an associated station count that is less than the threshold station count value,
	wherein the at least one electronic client device in the no-steer list is not subjected to a link quality check, a channel utilization check, a backhaul link utilization check, or a proactive steering check.

32. (Examiner Amendment)	The method according to claim 27, further comprising:
automatically adjusting station count limits of access points among the multiple APs based on a number of the non-steerable electronic client devices in the no-steer list that are associated with each access point, respectively; and
in response to detecting the steering event,
performing a candidate access point determination operation to generate a prioritized list of candidate APs with adjusted associated station count limits to which the candidate electronic client devices may be auto-steered; and
selecting a candidate AP from the prioritized list of candidate APs to which the selected candidate electronic client device is auto-steered based on the candidate access point determination operation,
wherein access points among the multiple APs having a number of electronic client devices associated therewith that is above the adjusted station count limits are excluded from the candidate access point determination operation, such that the access points exceeding the adjusted station count limits are removed from consideration when generating the prioritized list of candidate APs to which the candidate electronic client devices may be auto-steered.

33. (Examiner Amendment)	A non-transitory computer-readable medium storing a program of instructions for automatically steering electronic client devices between multiple access points (APs) of a wireless local area network (WLAN), the instructions when executed by a processor of a network controller causing the network controller to perform operations comprising:
automatically detecting at least one electronic client device gaining access to the WLAN via wireless communications with one of the multiple APs as being a pre-determined type of electronic device that is non-steerable;
automatically assigning the at least one electronic client device that is detected as being the pre-determined type of electronic device that is non-steerable to a no-steer list; and
in response to detecting a steering event: 
performing a steering trigger and target station selection operation to generate an ordered list of candidate electronic client devices that are available for auto-steering between the multiple APs of the WLAN; and	
selecting a candidate electronic client device from the ordered list of candidate electronic client devices to be auto-steered between the multiple APs of the WLAN based on the steering trigger and target station selection operation;
wherein non-steerable electronic client devices in the no-steer list are excluded from the steering trigger and target station selection operation, such that the at least one electronic client device that is non-steerable is prevented from being automatically assigned to the ordered list of candidate electronic client devices that are available for auto-steering; and
wherein the pre-determined type of electronic device that is non-steerable includes at least one of:
devices that are stationary relative to a nearest AP among the multiple APs of the WLAN and have bandwidth usage below a threshold value for at least a predetermined period of time, and
devices that are identified as being Internet of Things (IoT) devices, set-top boxes (STBs), or mobile devices that cannot be steered or refuse to be steered.

34. (Examiner Amendment)	The non-transitory computer-readable medium according to claim 33, wherein: 
the multiple APs include a gateway device and one or more wireless extenders.
		
35. (Original)	The non-transitory computer-readable medium according to claim 33, wherein automatically detecting that the at least one electronic client device is the pre-determined type of electronic device that is non-steerable includes performing deep packet inspection (DPI) of traffic from the at least one electronic client device to obtain a device identification category of the at least one electronic device that identifies the at least one electronic device as a stationary low-bandwidth client device, wherein the device identification category includes at least one of device vendor, operating system (OS), class of device, name of device, and type of device.

36. (Examiner Amendment)	The non-transitory computer-readable medium according to claim 33, wherein automatically detecting that the at least one electronic client device is the pre-determined type of electronic device that is non-steerable includes at least one of:
	obtaining information about the at least one electronic client device during a Wi-Fi protected setup (WPS) pairing operation with the WLAN, and comparing the information about the at least one electronic client device to a stored database to determine whether the at least one electronic client device is a stationary low-bandwidth client device, wherein the information about the at least one electronic client device includes at least one of device manufacturer, model number of device, and model name of device; and
	determining that the at least one electronic client device is stationary relative to a nearest access point among the multiple APs in response to a variation of received signal strength indicator (RSSI) of the at least one electronic client device to the nearest AP over a predetermined period of time being less than a threshold RSSI variation value, and determining that at least one of a maximum average bandwidth usage and a peak bandwidth usage of the at least one electronic client device over the predetermined period of time is below a threshold bandwidth usage value.

37. (Original)	The non-transitory computer-readable medium according to claim 33, wherein the steering event may include at least one of:
	a link quality event, in response to detecting a candidate electronic client device having a link quality to an access point among the multiple APs that is below a threshold link quality value, 
	a channel utilization event, in response to detecting an access point among the multiple APs having a channel utilization that is greater than a threshold channel utilization value, 
	a backhaul link utilization event, in response to detecting an access point among the multiple APs having a backhaul link utilization that is greater than a threshold backhaul link utilization value, and
	a proactive steering event, wherein the candidate electronic client device is steered from an access point among the multiple APs that has an associated station count that is greater than a threshold station count value to a candidate access point among the multiple APs that has an associated station count that is less than the threshold station count value,
wherein the at least one electronic client device in the no-steer list is not subjected to a link quality check, a channel utilization check, a backhaul link utilization check, or a proactive steering check.

38. (Examiner Amendment)	The non-transitory computer-readable medium according to claim 33, wherein the instructions when executed by the processor further causing the network controller to perform operations comprising:
automatically adjusting station count limits of access points among the multiple APs based on a number of the non-steerable electronic client devices in the no-steer list that are associated with each access point, respectively; and
in response to detecting the steering event,
performing a candidate access point determination operation to generate a prioritized list of candidate APs with adjusted associated station count limits to which the candidate electronic client devices may be auto-steered; and	
selecting a candidate AP from the prioritized list of candidate APs to which the selected candidate electronic client device is auto-steered based on the candidate access point determination operation,
wherein access points among the multiple APs having a number of electronic client devices associated therewith that is above the adjusted station count limits are excluded from the candidate access point determination operation, such that the access points exceeding the adjusted station count limits are removed from consideration when generating the prioritized list of candidate APs to which the candidate electronic client devices may be auto-steered.
                                            
                                 Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: Claims 21-38 (renumbering as 1-18 respectively) are allowed.

4.	The present invention relates to a method, device and apparatus for automatic of steering of client devices (IoT) between access points (APs) of wireless LAN (WLAN) based on the type of the device, RRSI, bandwidth usage, backhaul  link utilization check. The method include preventing the devices that are in the non-steering list from automatic steering.  Each claim uniquely identifies distinct claim features.

The closest Prior Arts:

Regarding claims 21, 27, 33  Ho et al (US 2017/0111854 A1) discloses a network controller (fig. 1, fig. 1, controller/Wi-Fi controller coupled to the access points, section 0021-0024, 0034-0035, fig. 1, network 199/WLAN network/cellular network coupled to access points 120A-N (APs), section 0021-0024) for automatically steering electronic client devices (see, methods and system for dynamic application bandwidth throttling of stations steering to APs base on the QoE on wireless network, section 0006, 0021)  between multiple access points (APs) (fig. 1, network 199 as WLAN network having multiple access points, section 0022-0024, fig. network 199 as the Wi-Fi or WLAN network to which access points 120-A-N are coupled and the stations 110A-N, section 0023-0025)  of a wireless local area network (WLAN) (fig. network 199 as the Wi-Fi or WLAN network to which access points 120-A-N are coupled and the stations 110A-N, section 0023-0025), the network controller (fig. 1, fig. 1, controller/Wi-Fi controller coupled to the access points, section 0021-0024, 0034-0035) comprising: a memory storing a program of instructions (fig. 3, see, memory 340 that is coupled to processor 330, section 0053-0062); and 	a processor configured to execute the instructions (fig. 3, see, processor 330 coupled to the memory 340 which stores computer-readable instructions executed by the processor, section 0053-0062) to: automatically detect at least one electronic client device gaining access (see, the stations from which the APs received traffic data flow from, section 0024-0025) to the WLAN via wireless communications with one of the multiple APs (fig. network 199 as the Wi-Fi or WLAN network to which access points 120-A-N are coupled and the stations 110A-N, section 0023-0025) as being a pre-determined type of electronic device that is non-steerable (see, the station running high priority application is identified as non-steering, that station is then assigned a non-steering value, section 0035);
automatically assign the at least one electronic client device (see, the station running high priority application is identified as non-steering, that station is then assigned a non-steering value, section 0035) that is detected as being the pre-determined type (see, stations that have data flow with various data rate of applications running on them, section 0025) of electronic device that is non-steerable (see, the station running high priority application is identified as non-steering, that station is then assigned a non-steering value, section 0035) to a no-steer list (section 0035-station running high priority application  is identified as non-steered, section 0035); in response to detecting a steering event (see, the controller determines to steer station to away from the access point based on the QoE station index, section 0034-0035, 0038), in response to detecting a steering event: performing a steering trigger and target station selection operation to client devices that are available for auto-steering between the multiple APs of the WLAN (see, the controller determines to steer station to away from the access point based on the QoE station index, section 0034-0035, 0038).
Ho further teaches deep packet inspection ((see, Deep packet Inspection of the source of the traffic flow,  QoE application of the STA, in which devices are identified by MAC addresses, section 026-0027, 0029-0031, 0051,,0046-stations are identified using MAC numbers).

Regarding claims 21, 27, 33, Brisebois et al (US 2013/0095846 A) discloses a network controller (see, the ACP provides instructions to the macro sector, based on that, steering is performed, including moving the user from AP to another AP, section 0050-00051)  for automatically steering electronic client devices (fig. 1, to fig. 11, method and apparatus of steering of UEs 204 to Femto access points102-1-102-n (FAPs), section 0028-0031, 0034)  between multiple access points (APs) (see,  Femto Aps (FAPs) in the wireless network/deployed in the wireless network, section 0028-0033) of a wireless local area network (WLAN), the network controller comprising: a memory storing a program of instructions (see, computer-readable storage medium, section 0021-0022); and a processor configured to execute the instructions (section 0021-0022, 0031-the ACP component provides instructions to the base station for steering, section 0031) to: automatically detect at least one electronic client device gaining access to the WLAN via wireless communications (see, identifying the number of UEs attempts within coverage areas of femto cells by the ACP 110, section 0030-0031, 0050-051) with one of the multiple APs as being a pre-determined type of electronic device (see, the UEs can be LTE-based devices/mobile devices, section 0034, 0042)  that is non-steerable (see, based on the number of attempts by the UEs within a specific period of time is greater than a threshold, the UEs can then blacklisted, section 0030, 0035); automatically assign the at least one electronic client device that is detected as being the pre-determined type of electronic device that is non-steerable to a no-steer list (see, based on the number of attempts by the UEs within a specific period of time is greater than a threshold, the UEs can then blacklisted, section 0030, 0035).

Similarly, Williams et al (US 9980192 B2) discloses steering of traffic of UEs between WLAN and cellular network (fig. 1, fig. 4, WALN 105, cellular network 106 col. 2, line 27-67, col. 3, line 14-32,  col. 4, line 13-67).
Williams further discloses the uses of  WLAN controller (fig. 2, WLAN controller 101) to change the connection of one or more UEs from the WALN 105 to the cellular network 106 (col. 4, line 13 to col. 6, line 40) and obtaining of list of de-authenticated UEs from the WLAN and ignoring requests from these de-authenticated UEs (col. 7, line 6 to col. 8, line 15) and the WLAN does not black list the UE from the WLAN.
Savalle et al (US 2018/0359648 A1) discloses prevention of clients/IoT devices alternating/transitions between two access points  in a cloud service network (section 0040-0041, 0047, 0051, 0053, 0054-0057, 0065-0072) in relation to the observed loading (section 0047, 0051, 0059).

Teyeb et al (US 2016/0135100 A1) discloses traffic steering between first access point to the a second access point in WLAN backhaul load, WLAN interface load and threshold (Section 0037, 0136, 0141, 0146).

DA SILAVA et al (US 2016/0183147 A1) discloses handover based on overloading.
	
As can be seen above, the combination of the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “in response to detecting a steering event: performing a steering trigger and target station selection operation to generate an ordered list of candidate electronic client devices that are available for auto-steering between the multiple APs of the WLAN; and selecting a candidate electronic client device from the ordered list of candidate electronic client devices to be auto-steered between the multiple APs of the WLAN based on the steering trigger and target station selection operation; wherein non-steerable electronic client devices in the no-steer list are excluded from the steering trigger and target station selection operation, such that the at least one electronic client device that is non-steerable is prevented from being automatically assigned to the ordered list of candidate electronic client devices that are available for auto-steering; and wherein the pre-determined type of electronic device that is non-steerable includes at least one of: devices that are stationary relative to a nearest AP among the multiple APs of the WLAN and have bandwidth usage below a threshold value for at least a predetermined period of time, and devices that are identified as being Internet of Things (IoT) devices, set-top boxes (STBs), or mobile devices that cannot be steered or refuse to be steered” recited in claims 21, 27, 33
	In view of the above, claims 21, 27 and 33 are allowed.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
                            
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473